Citation Nr: 1644718	
Decision Date: 11/28/16    Archive Date: 12/09/16

DOCKET NO.  13-12 695	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for a respiratory condition, to include chronic bronchitis.  


ATTORNEY FOR THE BOARD

C. Biggins, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1953 to January 1974.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  The RO in St. Paul, Minnesota currently has jurisdiction over the claims.  

This matter was previously before the Board in April 2016 and were remanded for further development.  For the reasons discussed below, another remand is required before the Board can adjudicate the Veteran's claim.  See Stegall v. West, 11 Vet. App. 268 (1998).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900 (c) (2015).  38 U.S.C.A. § 7107 (a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran's claim was previously remanded by the Board in April 2016 to obtain an addendum VA opinion.  In response to the April 2016 Board remand the Veteran was provided with an April 2016 addendum opinion.  The opinion provider concluded that the Veteran had chronic obstructive pulmonary disease (COPD) which was most likely caused by cigarette smoking.  The opinion provider noted the Veteran's in-service treatment for cough but found that this cough was not evidence of COPD or chronic bronchitis.  The opinion provider stated the chronic cough noted on the Veteran's separation examination was likely due to reflux and post-nasal drip which the Veteran was noted to have in his service treatment records.  The opinion provider found the Veteran had chronic bronchitis due to smoking but found that there was no objective evidence to establish that it began during his service.  The opinion provider also noted that the Veteran has a current lung restriction.  

The Board finds the April 2016 addendum opinion to be incomplete, thus requiring an additional addendum opinion.  The Veteran's enlistment report of medical history noted that he had reported a history of whooping cough, indicating that he may have had a respiratory condition prior to his active duty.  The Veteran also reported whooping cough again in his October 1957 report of medical history.  The April 2016 addendum opinion provider did not discuss the significance of the Veteran's reported whooping cough at the time of his enlistment; therefore the Veteran's claim must be remanded again in order to obtain an additional addendum opinion.  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ must contact the VA opinion provider who provided an addendum opinion in April 2016 in connection with his claim for service-connection for a respiratory condition and request an addendum opinion.  The claims file should be made available to and reviewed by the opinion provider and all appropriate tests should be conducted.

Based on the examination and review of the record, the opinion provider should address the following:  

a.)  Diagnose all respiratory conditions other than COPD and chronic bronchitis. 

b.)  Does the evidence of record clearly and unmistakably show that the Veteran had a respiratory condition that existed prior to his entry onto active duty?

The opinion provider should consider and discuss the Veteran's enlistment report of medical history which noted a history of whooping cough. 

c.)  If the answer is yes, does the evidence of record clearly and unmistakably show that the preexisting respiratory condition was not aggravated by service or that any increase in disability was due to the natural progression of the disease?

The examiner should consider and discuss the Veteran's in service treatment for cough and chronic bronchitis.  

The opinion provider is informed that aggravation is defined for legal purposes as a chronic worsening of the underlying condition versus a temporary flare-up of symptoms, beyond its natural progression.  If aggravation is present, the clinician should indicate, to the extent possible, the approximate level of respiratory condition present (i.e., a baseline) before the onset of the aggravation. 

Please identify any such evidence with specificity.

d.)  If the answer to either (a) or (b) is no, is it at least as likely as not that any diagnosed respiratory condition, other than COPD and chronic bronchitis, is etiologically related to the Veteran's active service?

The opinion provider should consider and discuss the Veteran's enlistment and October 1957 report of medical history which included a report of whooping cough.  
  
A full rationale must be provided for all stated medical opinions that reflect consideration of all lay and medical evidence.  

If the April 2016 VA opinion provider is unavailable, another qualified opinion provider should be requested to provide the same opinions.  If a new VA examination needs to be conducted in order to obtain the opinions, then one should be scheduled.  All indicated tests and studies should be undertaken.  

2.  Then adjudicate the Veteran's service connection claim.  If the benefit sought remains denied, the Veteran and his representative must be furnished a Supplemental Statement of the Case and be given an opportunity to submit written or other argument in response before the claims file is returned to the Board for further appellate consideration. 

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
A. C. MACKENZIE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




